DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recite “wherein the variable length encoding is fixed”, here it is
unclear which aspect of the variable length encoding is “fixed” and it appears to
contradicts what is claimed in line 6. Variable length encoding is understood to result into encoding of a variable length (per difference between each two adjacent reference signal received powers of the ordered list)). Applicant should amend claim 1 to clearly claim what is meant by the “wherein the variable length encoding is fixed”.

	Dependent claims 2-13 are also rejected because they depend on rejected claim 1. 

Independent claims 14, 18 also recite “using variable length encoding” and “wherein the variable length encoding is fixed”
Dependent claims 15-17, 19-20 are also rejected since they respectively depend on rejected claims 14, 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al. (U.S. 11,159,223) is related (parent) to the instant application. Depending on how Applicant amends the independent claims (1, 14, 18) of the instant application, the patent to Zhu et al. could potentially be used to reject the instant claims under nonstatutory double patenting.  Currently instant claims 1, 14, 18 recite “wherein the variable length encoding is fixed” not claimed by the claims of Zhu et al. (U.S. 11,159,223).

Guo et al. (U.S. 2018/0219664)(cited in the 10/25/2021 IDS) considered the closest prior art reference (e.g. at least [0170]) discloses  transmitting / receiving a received signal power report comprising the encoded ordered list along with a reference power (not “only the encoded ordered list of reference signal received powers as claimed”) and does not disclose: “wherein the variable length encoding is fixed” (for example it uses 7 bits for reference power,  5 bits, 4 bits for differential RSRP)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/22/2023